Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 9/20/2022.
Claims 1-27 are presented for examination.
					Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent application No. 14/811,824.
	The instant claims are broader in scope than the ‘824 application in that the instant application does not recite estimating a total length of engagement of a viewing session for the user.  It is old and well known to broaden the scope of the claims by not including estimating the length of viewing in order to reach a broader audience.    

								
				Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-10, 12-14, 16-19, 21-23, 25-27  are rejected under 35 U.S.C. 103 as being unpatentable over Bernard et al.(2012/0151511 hereinafter Bernard) in view of Ponte (6,826,559 hereinafter Ponte) in view of Choi et al. (2014/0344061 hereinafter Choi) further in view of Walker et al. (6,847,965 Walker hereinafter).  
	With respect to claims 1, 3-5 and 8 Bernard teaches selecting an anchor asset from the plurality of asset and selecting an anchor asset from the plurality of assets, the anchor asset selected based on certainty that the anchor asset will be viewed by the user (see Step S9 for after the user switched away/terminates viewing other content/particular asset, generating recommended item/anchor asset based on updated ratings of the other content that were displayed to the users) .
	 With respect to selecting a variety of assets from the plurality of assets related to the anchor asset to be displayed during the online engagement, the variety of assets including any combination of: audio, video, text, or image, wherein the variety of assets are selected based on a relationship with the asset and causing a presentation screen by arranging two or assets into the presentation screen and sending via the network connection, the presentation screen to the user device for display. Ponte teaches displaying graphical banner ads/variety of assets on pages that include content related to the banner ad. For example, a web page for an automobile dealer/anchor asset might include advertisement links/variety of assets to sites offering financing for the automobiles and the like.  It would have been obvious to person of ordinary skill in the art at the time of Applicant’s invention to have included in the teachings of Blanchard, the teachings of Ponte of arranging two or assets into a single presentation screen along with the selected asset, because such a modification would allow to display all the information on one page readily available to the users.   
	With respect to selecting of the asset being based on display parameter of the user device such that the user can present the anchor asset to the user. Choi teaches on paragraph 0089 “ select ads based on ad targeting objectives as described above but selects creatives from within an ad collection based on the capabilities of the device environment to which the ad is to be served. These capabilities criteria can include any characteristic of the target device environment that is available to the application into which the ad is to be served; these capabilities can include but are not limited to: screen size and color depth; number and type of screens”.  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included the teachings of Choi, in order to allow “serving ads which takes into account the differing capabilities of the device to which the ad is being served” (see Choi on paragraph 0007). 
	With respect to similarity matrix comprising matrix values generated from the  pairwise comparisons is used to select the one or more additional electronic assets.   Walker teaches Transaction data is received (step 1906)/anchor asset, an offer that is based on previously ordered items is then generated (step 1908).  The value of the comparison is based on if the item has been ordered/purchased before.  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included the teachings of Walker of pairwise comparisons with the selected anchor electronic asset, one more additional electronic assets from the plurality of electronic assets related to the anchor electronic asset, because such a modification would allow promoting additional items based on previously purchased/selected/viewed items and therefore increase sales.


	Claims 10, 12-14, 17, 19, 21-23 and 26 correspond to claims 1, 3-5, Bernard also discloses an apparatus and computer readable medium (see Figures 1-2).

	With respect to claims 7,16 and 25,  Bernard further teaches the variety of assets are selected based on a common theme of the variety of assets (see paragraph 0086 for example, the viewer may choose to have the selection may be based on genre, in which case, only the most popular genre or type of programme at the specified time is selected as part of the list of recommended content items.)

	With respect to claims 9, 18 and 27, Bernard further teaches at least a portion of the variety of assets are selected and arranged in the presentation screen based on human senses (i.e. content based on what the viewer is seeing, which appears to the sense of sight)(paragraph 0002).


Claims 2, 6, 11, 15, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bernard in view of Ponte, Choi, Walker further in view of Reichert Jr. (2016/0277244 hereinafter Reichert .
	
	With respect to claims 2, 11 and 20 Reichert further teaches wherein the single presentation screen is arranged using display parameters of the receiving device (see paragraph 0003 for the presentation control system can analyze the captured portion of the content item (and any additional information) and compare the received portion of content to reference data that is tuned for optimal display. The presentation control system can then provide instruction to modify display configuration settings on the presentation device). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included the teachings of Reichert in order to better customize the presentation based on the receiving device. 

	Claims 6, 15 and 24, further recites the asset to be displayed during the online engagement is textual.  Bernard teaches the content audio and video on paragraph 0043.  Bernard is silent as to being text.  Reichert teaches on paragraph 0030 content being text. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included the asset being text in order to provide content in written format that might appear to some users.  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention the teachings of Reichert in order to obtain the above mentioned advantage.

		 

“”References of record and not applied:
	Article, titled “ Evaluation of User Reputation on YouTube” teaches determining the quality of related contents using this new social network. Based on this observation, we introduce a user evaluation algorithm for user-generated video sharing website such as YouTube.
	JP 2008193431 (A) teaches PROBLEM TO BE SOLVED: To prevent expiration of viewing period of a desired content, and to recommend a current available content. ;SOLUTION: A content information acquiring section 104 acquires the information about all distributable contents. A viewable time calculating section 105 calculates a viewable time for each of the contents from the content information and the present time, and generates list information in which the contents are sorted in the ascending order of viewable time. A priority determining section 107 selects the information of contents whose viewable time is lower than a threshold value from the list information. A determination section 108 determines whether or not each the content can be reproduced on the basis of the viewable time of the content information selected by the priority determining section 107 and the total reproducing time of all the contents determined to be reproducible together with reproduction time. A recommendation screen generating section 110 generates a recommendation screen for highlighting the content determined to be reproducible by the determination section 108.

					Response to Arguments
The obviousness type Double Patenting rejection has been maintained, until a Terminal Disclaimer is filed. 
Applicant argues that Bernard, Ponte, Choi and Walker do not teach  “selecting……an anchor electronic asset….based at least in part on pairwise comparisons with the selected anchor , one or more additional electronic assets”. The Examiner disagrees because Walker in combination with Bernard, Ponte and Choi teach the claimed limitations. Specifically Walker as cited teaches pairing the transaction data/ordered items/anchor asset at step 1906 with offers/additional electronic assets that are based on/pairing with previously ordered items/transaction data/anchor items at step 1908. The pairing of the additional electronic assets, offers in Walkers is based on the anchor asset, transaction/ordered items in Walker. Combining the references to include Walker’s teachings of pairwise comparisons with the selected anchor electronic asset, one more additional electronic assets from the plurality of electronic assets related to the anchor electronic asset, because such a modification would allow promoting additional  electronic assets/offers based on previously purchased/ordered items will increase sales by providing offers of items of interest that have been ordered/bought by the customer. Bernard doesn’t teach away from this approach because similar to Walker it teaches on Figure 3, specifically at step S3, taking into account user’s viewing history/preferences in order to present content.   
            


					Point of contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688